Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 18 November 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 54.
My dear wife.
Ghent 18. November, 1814.

Since you recommended writing to me, you have dropp’d the thread of the numbers of your Letters—That of 23. October, which I received as I was closing mine of last Tuesday, I have numbered 37. having left one number for that which I suppose to be waiting for me at the Post-Office of Dresden.
It is the eighth day since we sent our last Note to the British Plenipotentiaries—Their reply to our communications has not hitherto been delayed beyond ten days, and if no unusual time should be taken for the consideration of our project for a Treaty, we may expect their Note, next Monday—If their Government seriously intended to make Peace at present, by the proposal which we have made them, and to which I referred in my last Letter, it might be concluded in twenty-four hours; but as it will certainly not be accepted, there can as certainly be no peace at this time—Had there been any doubt on this point left upon my mind it would have been removed by the avowal of Lord Liverpool in the debate on the Regent’s Speech, that their demands and proposals were to rise and fall according to circumstances.
The Congress of Vienna has not exactly corresponded in its arrangements with their intentions, but they have succeeded at it in some of their most important purposes—They will conclude there, without any disturbance of a general peace, but probably France will be left dissatisfied with the arrangements, and formally protesting against them—Such is at least said to be the present State of Affairs—The great effort of Lord Castlereagh has been to exclude France totally from all influence in the general distribution of the spoils of Europe, and even from all inference in the affairs of Germany—The great effort of Talleyrand has been to exercise influence without provoking hostility to counteract the views of the British Government without directly confronting them, and finally to dissolve the league against France under which the Congress first assembled—If the public Reports from Vienna may be credited, the address of Talleyrand has hitherto gained ground upon that of his antagonist—There has been undoubtedly a clashing of purposes between them which at one time amounted to a personal misunderstanding—The English story from Vienna is that Talleyrand has shrunk from his pretensions, and smoothed away the difficulties he had raised—The reports here are that the Emperor Alexander has declared himself in favour of the principles asserted by Talleyrand in his famous memorial—That the memorial has produced a profound impression—That Talleyrand distinguishes himself by his activity and talents—that he has availed himself of the opposition of interests, and has even obtained a reconsideration of certain decisions which had already been agreed to by the other great powers—The first object of France necessarily must have been to untie the knot of all Europe combined against her—This she could not more effectually do, than by declaring that she demanded nothing for herself—The next declaration that it was not her intention to opposite by force any of the arrangements which should be made, took from the other powers all pretext for measures of hostility against her; and under the shelter of those two preliminaries, it was impossible that her voice should be heard without effect in the subsequent deliberations of those whose principal object was to share the general plunder among themselves.
Notwithstanding this, it is apparent that the affairs of Europe will be settled at Vienna, so much according to English views, and so far against the interests of France, that she will never cordially acquiesce in the settlement. She may perhaps have prevented the projected aggrandizement of the kingdom of Hanover, but the fate of Saxony of Belgium and perhaps of Italy has been fixed without regard to her remonstrances—Britain is engaged in a War, which must employ a considerable portion of her forces and increase the embarrassment of her finances—France will be well pleased to see the continuation of this War, and will be watching the favorable moment to redeem herself from the humiliations she is now enduring, as well as to recover the relative position from which she has just now been degraded—England must be kept in a continual state of jealousy and alarm, even in the midst of Peace having the constant danger impending over her of War—It is impossible that the Congress of Vienna should settle a permanent basis for the balance of Europe—They will merely distribute the spoils of France, and open the source of future combinations against their own measures, of which France will be the natural centre and support.
The English Newspapers to the 12th: have brought nothing further from America. There are yet many important events to be heard of before the termination of the campaign, and their character will in all probability be to prolong the War—I now almost despair of getting away from this place until we receive positive orders from our own Government to close the negotiation, and these may possibly if not probably be delayed until the Spring—
Mr R. B. Forbes arrived here yesterday, having left his brother at Amsterdam. He brought with him and has put into my hands Mr Harris’s dispatches for the Secretary of State, which I shall forward by the Transit. I will thank you to mention this to Mr: Harris. I wrote to him, in answer to his Letter of 14/26 October, the day before yesterday, before Mr Forbes had arrived. We have also now here, Mr Storrow, a brother of Mrs: S. Higginson; he arrived on Wednesday from Cadix and came by the way of Paris—He brought me a Letter from Paris from Mr Crawford, but I have not yet seen him—The other Americans now here are Messrs: Irving, Howland, Eli, and two young Smith’s—We also consider Mr Bentzon as one of us—They all are invited to dine with us this day in company with the family of the English Legation.
Mrs. Smith has procured for me, from a circulating library the volume of the Theatre d’Education, containing l’Aveugle de Spa, which I have read again after an interval of more than thirty years. I was surprized to find that Charles had performed a part in which there was so much to say; and I am highly gratified at his taking part in a species of exercise tending to strengthen his memory to give him a decent assurance in presenting himself before company, and to root him thus early in the rudiments of public speaking—As he mentions in his Letter to me, that he is to take a part in a similar performance on the 8th: of January I have recommended that he should then have a boy’s part—I mentioned this only as a matter of advice, and by no means to disconcert any arrangement which may be more convenient—Madame de Genlis’s Theatre being written only for girls, almost all the performers in her dramas are girls; but in Berquin’s there is a mixture of both sexes.—I am afraid I shall not be with you even to enjoy the entertainment of 8th: of January, but my heart will be there.
I went last Evening to the Theatre; to see and hear a new Singer in the part of Antigone, in OEdipe a Colonne; the most delightful of all Operas—The actress is from Paris and far superior to any of the other performers on this Stage—I wished you and Charles had been with me—Give my love to him and believe me ever your affectionate husband.
A.